Citation Nr: 0910547	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  02-06 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to August 
1985, with subsequent periods of active duty for training.  

By its decision, dated December 11, 2006, the Board of 
Veterans' Appeals (Board) increased the initial rating for 
the veteran's service-connected lumbosacral strain from 10 
percent to 20 percent for the period from February 8, 2000, 
to July 6, 2005, and denied an initial rating in excess of 20 
percent for lumbosacral strain from July 7, 2005.  In 
addition, the Board increased the initial rating assigned for 
pseudofolliculitis barbae from 10 percent to 30 percent for 
the period from February 8, 2000, to August 29, 2002, and 
from 30 percent to 60 percent for the period from August 30, 
2002.  The Board likewise denied entitlement to an effective 
date earlier than February 8, 2000, for a grant of service 
connection for pseudofolliculitis barbae.  

An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court) and the Court entered its memorandum 
decision in July 2008 in which it found that the Veteran had 
abandoned on appeal the matter relating to the effective date 
for service connection for pseudofolliculitis barbae.  The 
Court also affirmed the Board's action in assigning initial 
ratings for the veteran's pseudofolliculitis barbae.  In 
addition, the Court vacated that portion of the Board's 
decision relating to its refusal to assign initial ratings in 
excess of 20 percent for the veteran's lumbosacral strain and 
remanded that matter to the Board for the completion of 
certain actions.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) of the Department of Veterans Affairs (VA), 
located in Washington, DC.  VA will notify the appellant if 
further action is required on his part.




REMAND

By its July 2008 decision, the Court acknowledged the 
veteran's argument that a VA spine examination in July 2005 
was inadequate for rating purposes as it was not conducted 
during an active stage of his service-connected lumbosacral 
strain.  Notice was taken by the Court that, as part of the 
July 2005 VA examination, the veteran had noted that his back 
symptoms had flared up every one to two months for a duration 
of two to three days and that, during the flare-ups, he 
experienced a complete loss of range of motion.  In the 
Court's opinion, it did not appear that the Board had 
considered the arguably favorable findings, nor did it 
provide an adequate explanation for its decision not to 
address the referenced evidence.  It was further found by the 
Court that the veteran was competent to testify as to his 
range of motion and it was determined that the Board erred by 
not assessing the credibility of that lay evidence, citing 
Washington v. Nicholson, 21 Vet. App. 79, 84 (2006).  On that 
basis, the Court remanded the case to the Board for a proper 
assessment of the evidence in determining whether VA had 
complied with its duty to assist.  

Although not specifically noted by the Court, the VA examiner 
who conducted the July 2005 examination indicated that the 
Veteran had missed 35 days of work in the past year because 
of increased back-related symptoms.  

In light of the foregoing, and inasmuch as a period of more 
than three and one-half years has passed since the veteran's 
low back disorder was last evaluated by VA, the Board 
requests that an additional VA spine examination be 
undertaken during a period of exacerbation in order to 
ascertain the degree of impairment during the flare-ups.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992).  

The Board further observes that the Court did not address the 
veteran's other primary contention; namely, that the Board 
erred in failing to furnish an adequate statement of reasons 
and bases regarding the veteran's entitlement to an 
extraschedular rating of increased disability for his 
lumbosacral strain.  In their briefs before the Court, both 
parties to the appeal before the Court acknowledged that the 
Board had offered only a bare conclusion as to the 
applicability of extraschedular criteria.  Data recorded as 
part of the VA medical examination in July 2005 included the 
report by the examiner that the veteran's inability to lift 
and carry and his pain had resulted in increased absenteeism, 
including 35 days of missed work as a police officer in the 
previous 12 months.  Further development, inclusive of notice 
to the veteran of the factors entailed by extraschedular 
consideration and medical input as to the effect of the 
veteran's service-connected lumbosacral spine on his 
employment, is desired.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), as to the veteran's claim for 
an initial schedular and/or 
extraschedular rating in excess of 20 
percent for lumbosacral strain.  The 
Veteran should be apprised of what 
information and evidence are necessary to 
support his claim for an initial rating, 
including but not limited to examination 
and treatment records compiled by VA and 
non-VA sources, medical statements, 
competent lay statements describing 
symptoms, employer statements, evidence 
of employer accommodation, confirmation 
of use of sick leave for the disability 
in question, job application rejections, 
and any other evidence showing an 
increase in the back disability or 
exceptional circumstances relating to 
such disability.  He should be 
specifically informed that the basis for 
the assignment of an extraschedular 
evaluation is that there is a showing 
that the schedular evaluation assigned is 
inadequate, with such related factors as 
frequent periods of hospitalization for 
management of the disability or a 
resulting marked interference with 
employment due solely to that disability.  

The Veteran should also be reminded that, 
if requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA. 

2.  Obtain for inclusion in the claims 
folder any pertinent VA treatment 
records, not already on file.   

3.  Thereafter, the Veteran should be 
afforded VA spine examination for the 
purpose of identifying the nature and 
severity of his service-connected 
lumbosacral strain.  To the extent 
possible, such examination should be 
conducted during a period involving a 
flare-up of low back symptomatology.  The 
claims folder should be made available to 
and reviewed by the examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  A copy of the 
notice from the VA medical facility to 
the veteran notifying him of the date, 
time, and place of such examination 
should be obtained and associated with 
the veteran's claims folder.  

The examination should include complete 
range of motion studies of the lumbar 
spine.  The examiner should also note any 
additional limitation of motion of the 
lumbar spine due to pain or flare-ups of 
pain, as supported by objective findings, 
and any additional limitation of motion 
due to weakness, excess fatigability, or 
incoordination.  The degree of additional 
motion loss, if any, should be set forth 
in degrees, to the extent possible.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner is 
requested to address the following 
question, providing a rationale for any 
opinion offered:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's service-connected 
lumbosacral strain, alone, 
results in a marked 
interference with his 
employment?  

The examiner is informed that use by the 
examiner of the "at least as likely as 
not" language in responding is required.  
The examiner is further advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

4.  Lastly, the veteran's claim for an 
initial schedular and/or extraschedular 
rating in excess of 20 percent for 
lumbosacral strain should be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 C.F.R. § 3.321(b).  If 
so warranted, referral of the question of 
whether an extraschedular rating is for 
assignment should be made to the VA's 
Under Secretary for Benefits or the VA's 
Director of the Compensation and Pension 
Service for appropriate consideration and 
any action deemed warranted.  

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



